13-3587
    Wu v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A094 926 835
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 15th day of January, two thousand fifteen.

    PRESENT:
             JON O. NEWMAN,
             DENNY CHIN,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    ZHEN HUANG WU,
             Petitioner,

                   v.                                      13-3587
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Troy Nader Moslemi, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Papu Sandhu, Trial
                                  Attorney; Rachel E. Feuer, Law
                                  Clerk, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Zhen Huang Wu, a native and citizen of the People’s

Republic of China, seeks review of a September 4, 2013,

decision of the BIA affirming the January 31, 2012, decision

of an Immigration Judge (“IJ”) denying his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Zhen Huang Wu,

No. A094 926 835 (B.I.A. Sept. 4, 2013), aff’g No. A094 926

835 (Immig. Ct. N.Y. City Jan. 31, 2012).    We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA.     See Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).

    For asylum applications like Wu’s, governed by the REAL

ID Act of 2005, the agency may, “[c]onsidering the totality

of the circumstances,” base a credibility finding on the

                                2
plausibility of an asylum applicant’s account, and

inconsistencies in his statements, without regard to whether

they go “to the heart of the applicant’s claim,” so long as

they reasonably support an inference that the applicant is

not credible.   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).        We defer

“to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse

credibility ruling.”     Xiu Xia Lin, 534 F.3d at 167.     A

totality of the circumstances, including Wu’s inconsistent

evidence and the inherent implausibility of portions of his

claim, support the agency’s adverse credibility finding.

    Wu testified that his mother never visited him and his

wife while they were in hiding at his mother-in-law’s house,

but a letter from Wu’s mother stated that she visited his

in-laws while they were in hiding to help care for his wife

while she was pregnant.     When the IJ asked Wu about this

discrepancy, Wu suggested that his mother’s letter may have

been mistranslated.     The IJ allowed him to present a new

translation, but warned Wu that he would need to explain the

prior mistranslation.     Wu submitted a “re-translation” of


                                3
his mother’s letter that stated that it was Wu who had

visited his wife while she was in hiding.       He did not

explain why the second translation was more accurate, or

what accounted for the initial error.       Given the lack of

compelling explanation, the agency reasonably relied on the

discrepancy between the first translation and Wu’s

testimony.    Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

2005).

    The agency also found inconsistencies relating to the

wife’s botched sterilization.       In the statement accompanying

his asylum application, Wu wrote that when he and his wife

were leaving the hospital after she was sterilized, he

overheard a doctor say that “they had only sterilized one

fallopian tube because they could not found [sic] the other

one.”    By contrast, Wu testified that he did not know why

the doctors “only tied the tube for one of them,” and upon

his attorney’s repeated questioning, stated that until the

merits hearing he did not know why the doctor had tied only

one tube.    Later, Wu submitted an affidavit attesting that

when he was asked why the doctor only “sterilize[d] one of

[his] wife’s two tubes” he thought he was being asked for a

medical explanation, and because he was not a doctor, he


                                4
could only respond that he did not know.   The IJ reasonably

found that it was not “plausible or convincing” that Wu

thought he was being asked a medical question, as opposed to

what he had overheard at the hospital.

    The IJ also found other aspects of Wu’s testimony

implausible.   Substantial evidence supports a finding of

implausibility if the “IJ’s finding is tethered to record

evidence” and “the reasons for his incredulity are evident.”

Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007).       Wu

submitted a notice from the family planning office in his

hometown, stating that he had to submit to sterilization

because he violated the policy.   The notice is dated

September 2011, three years after authorities allegedly

visited Wu’s home and he fled to the United States.     Wu

testified that the local family planning policy was to send

a notification “three years after the person escapes.”       The

reasons for the IJ’s incredulity regarding this explanation

are evident.

    Wu argues that the agency erred in discounting the

family planning notice, the letter from his mother, and a

letter from his wife.   Because the letter from Wu’s mother

was inconsistent with his testimony, and the date on the

family planning notice rendered it inherently implausible,
                              5
these documents do nothing to rehabilitate Wu’s incredible

testimony.   Further, the agency did not err in according

limited weight to his wife’s letter because it was unsworn

and an interested witness submitted it.     Y.C. v. Holder, 741

F.3d 324, 334 (2d Cir. 2013).

    While each inconsistency or implausibility alone might

not support an adverse credibility finding, the agency

reasonably concluded that the cumulative effect was

consequential.   Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d

Cir. 2006); see also Liang Chen v. U.S. Att’y Gen., 454 F.3d

103, 106-07 (2d Cir. 2006).     Further, because the only

evidence of a threat to Wu’s life or freedom depended upon

his credibility, the agency’s finding that he was not

credible necessarily precludes success on his claims for

withholding of removal and CAT relief.     Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with


                                6
Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               7